DETAILED ACTION
Claims 1-8, 10-14, 16-21 are pending. Claims, 9, 15 is cancelled. 
Priority: Dec. 21, 2006 and Jan. 11, 2007 (Provisional)
Assignee: VMWare 


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Allowable Subject Matter
Claims 1-8, 10-14, 16-20 are allowed.
The following is a statement of reasons for the allowance. Claims 1, 5 each contain the following limitations that distinguish the claims from the prior art:
“…run a 
receive a response to the modified request from the storage system and modify the response to conceal the modified request; and send the modified response to the guest operating system…”. 
 This is further explained in Van Dyke col. 8 lines 52-67. The difference is that there is no modification to the response from the memory since the response is known to happen based off of the modified memory request. Therefore this distinction is the basis for allowance. The Office believes that these limitations distinguish the claims from the prior art.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132